MEMORANDUM *
Donald Hill appeals from the district court’s denial of his writ of habeas corpus. The facts and prior proceedings are known to the parties, and are restated herein only as necessary.
We may grant a writ only if the state court’s decision was “contrary to or involved an unreasonable application of clearly established federal law, as determined by the Supreme Court of the United States.” 28 U.S.C. § 2254(d)(1); see also Woodford v. Visciotti, 537 U.S. 19, 123 S.Ct. 357, 154 L.Ed.2d 279 (2002). Here, *455the California appellate court concluded that the failure to introduce Dr. Maloney’s report was not prejudicial. See Strickland v. Washington, 466 U.S. 668, 687, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).
We cannot conclude that its decision was an unreasonable application of federal law. Dr. Maloney’s report was largely cumulative of the evidence already before the court. The court had Jay Goldstein’s report, Wilton Jones’s letter, and the Supplemental Probation Officer’s Report, all of which detail Hill’s problems with drug addiction. Moreover, Dr. Maloney failed to find that Hill had any mental deficiencies. Under these facts, it was not unreasonable for the California Court of Appeal to conclude that the introduction of Dr. Maloney’s report would not have had an effect on the trial court’s sentencing decision. See United States v. Bagley, 473 U.S. 667, 682, 105 S.Ct. 3375, 87 L.Ed.2d 481 (1985).
Accordingly, the district court’s decision is
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.